DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Acknowledgment is made of the amendment filed on 07/28/2022 in which claims 1, 9, and 17 were amended and claims 2, 6, 10, 14, and 18 were canceled. No other claims were added, therefore claims 1, 3-5, 7-9, 11-13, 15-17, and 19-20 are pending for examination below. 

Allowable Subject Matter
Claims 1, 3-5, 7-9, 11-13, 15-17, and 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claims 1, 9, and 17, the prior art of record does not suggest or disclose the claimed combination of elements or steps as recited, most particularly the claimed, “receive a mode selection from a user via an input device, the mode selection includes a selection between extending a driving range of the vehicle and increasing cycle life of the battery; predict a characteristic of a battery based on the mode selection by utilizing an active machine learning model, the battery comprising a plurality of cells, wherein the characteristic of the battery is a cycle life of the battery; and output an estimated cost to an output device based on the characteristic of the battery determined by the active machine learning model, the estimated cost being a prediction how the selection of mode selection impacts the driving range of the vehicle and the cycle life of the battery.”
Claims 3-5, 7-8, 11-13, 15-16, and 19-20 depend from the claims above and are allowed for the same reasons. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL R PELTON whose telephone number is (571)270-1761. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricardo Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NATHANIEL R PELTON/Primary Examiner, Art Unit 2859